772 F.2d 138
J.T. GIBBONS, INC., Plaintiff-Appellant,v.CRAWFORD FITTING COMPANY, et al., Defendants-Appellees.
No. 84-3332.
United States Court of Appeals,Fifth Circuit.
Sept. 18, 1985.

Joseph L. Alioto, Alioto & Alioto, Gary D. Elion, John I. Alioto, Lawrence G. Papalo, San Francisco, Cal., for plaintiff-appellant.
McGlinchey, Stafford & Mintz, Dando B. Cellini, New Orleans, La., for Crawford Fitting and Lennon.
Ernest P. Mansour, Cleveland, Ohio, Victoria L. Knight, New Orleans, La., for Crawford.
Dale, Owen, Richardson, Taylor & Matthess, Thomas E. Balhoff, Baton Rouge, La., for Capital Valve & Fitting Co.
Charles E. Hamilton, III, New Orleans, La., for Thomas Read & Co.
Appeal from the United States District Court Eastern District of Louisiana;  Edmund L. Palmieri, Judge, sitting by designation.
(Opinion May 17, 1985, 5 Cir., 1985, 760 F.2d 613)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.